Citation Nr: 1714895	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  08 09-769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for hypertension. 

2. Entitlement to an initial rating in excess of 20 percent for right knee, anterior cruciate ligament tear and re-tear, status post-reconstruction, with scar and arthritis (right knee disability).

3. Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the left knee (left knee disability). 

REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1983 to August 1983 and February 1984 to April 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2006 and October 2007 rating decisions of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over the case was subsequently transferred to the RO in Cleveland, Ohio. 

The Board notes that these claims follow an extensive history.  The Veteran initially filed for service connection for left knee and right knee disabilities in May 1991.  In November 1991, the Veteran was granted service connection at 10 percent for left knee disability and denied service connection for his right knee disability.  He did not appeal that decision and it became final.  

The Veteran sought an increased rating for the left knee disability and to reopen the claim for service connection for the right knee disability in April 1996.  In August 1996, the agency of original jurisdiction (AOJ) denied both claims.  In July 2002, the Veteran again sought an increased rating for the left knee disability and to reopen the claim for service connection for the right knee disability and the AOJ again denied both claims. 

In February 2006, the Veteran filed for service connection for hypertension and sought to reopen the claim for the right knee disability.  In August 2006, the AOJ granted service connection for the right knee disability, rated at 10 percent disabling, and denied service connection for hypertension. 

In February 2007, the Veteran sought an increased rating for his left knee disability.  After further development, an October 2007 rating decision increased the disability rating for the left knee disability to 20 percent and granted service connection for the right knee disability and assigned a 20 percent rating.  Additionally, the October 2007 rating decision granted a temporary evaluation of 100 percent for the right knee disability from March 28, 2007 until June 30, 2007.  The Veteran filed a notice of disagreement (NOD) in October 2007 seeking higher ratings for both the left knee and right knee disabilities.  

A statement of the case (SOC) issued March 2008 confirmed the denial for service connection for hypertension and continued the 20 percent rating for the right knee disability.  In May 2008, the Veteran filed a VA Form 9, appealing the issues of a n increased rating for the right knee disability and service connection for hypertension. 

A separate SOC issued in July 2008 confirmed the 20 percent rating for the left knee disability.  A VA Form 9 filed in September 2008 appealed the issue of the left knee disability. 

A supplemental SOC that was issued in September 2009 reconfirmed the denial for service connection for hypertension, the denial for increased rating for the left knee disability in excess of 20 percent, and the denial for increase of the right knee disability in excess of 20 percent. 

In a May 2012 decision, the Board remanded the issues of increased ratings for the left knee and right knee disabilities in order to acquire a more up-to-date VA examination.  The Board also remanded the issue of service connection for hypertension to obtain a nexus opinion.  

The AOJ secured new examinations for both knees and hypertension in June 2013.  The AOJ issued another supplemental SOC, which denied service connection for hypertension and denied increased ratings for the left and right knee disabilities.

In an April 2015 decision, the Board remanded the case for further development, requesting new hypertension and knee examinations.  Specifically, the Board stated that the June 2013 hypertension opinion did not include an adequate rationale and that, furthermore, the examiner's opinion was based on inaccurate facts.  The Board found that the knee examination failed to describe functional loss and also contained internal inconsistencies. 

Additional examinations for hypertension and for both knees were obtained in June 2016.  The AOJ issued a supplemental SOC in July 2016, confirming the 20 percent ratings for both left and right knee disabilities and denying service connection for hypertension.  In a statement to the VA dated August 2016, the Veteran disagreed with the supplemental SOC's findings and requested a hearing on the issues. 

After clarification of representation, the Veteran submitted another hearing request in March 2017 for a travel board hearing.

The Board notes that the Veteran has submitted a motion alleging clear and unmistakable error as to the effective date assigned for service connection for the right knee disability.  This issue was referred in the April 2015 Board decision and is currently being developed by the AOJ.  As such, this decision will not address that issue. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's March 2017 correspondence with the Board, the Veteran requested a travel board hearing.  The Board notes that in all previous VA Form 9 substantive appeals the Veteran has also requested hearings, but to date he has not had a hearing.  Three previously-scheduled hearings (in September 2009, March 2010, and October 2010) have been cancelled by the Veteran.  Additionally, the Veteran did not appear for his hearing scheduled in May 2011.  While normally failure to appear for a scheduled hearing is grounds to consider the request for hearing withdrawn, the record suggests, however, that the Veteran may not have received notification for this hearing.  The Board received returned mail in February 2011 and the Veteran indicated in August 2011 that he had moved.  Therefore, without notification, the requirements of 38 C.F.R. § 20.704(b) have not been met.  

Accordingly, the Board finds that a remand is necessary so the Veteran may be afforded a new hearing.  See 38 C.F.R. § 20.704.  A hearing on appeal will be granted to a Veteran who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700, 20.703, 20.704.  The Board notes, however, that if the Veteran fails to appear for a scheduled hearing and a request for postponement has not been timely received and granted, the case will be processed as though the request for a hearing has been withdrawn.  38 C.F.R. § 20.704(d).   

Additionally, further development is needed for the increased rating claims of the left and right knee.  While the Board acknowledges that a knee examination was conducted relatively recently, case law development soon after that date requires the Board to remand for a new knee examination.  The U.S. Court of Appeals for Veterans Claims (Court) held in July 2016 that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  Thus, the Court clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  Id.  

In this case, a review of the claims file reveals that the June 2016 VA knee examination does not fully comport with the requirements of Correia and therefore may be inadequate.  Thus, at present, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.  Accordingly, a new VA knee examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected left and right knee disabilities.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed. 

Range of motion studies should include active and passive motion, weight-bearing and non-weight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.

2. After the examination is complete, the Veteran should be afforded a hearing.  Because a hearing request made only after the required examination would slow the appellate process, the Board notes that the AOJ should schedule the hearing whenever it sees fit, only ensuring that the VA examination is held beforehand and that the hearing is scheduled at the earliest possible time.  The AOJ should schedule a travel board hearing with the Cleveland, Ohio RO in accordance with 38 C.F.R. § 20.704.

After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




